SPAIN, Justice.
Seven members of the thirty-eight-seat Kentucky Senate initiated this suit in the Franklin Circuit Court challenging the constitutionality of Senate Rule 48 adopted in the 1994 Session of the General Assembly. Named as defendants were the Clerk of the Kentucky Senate and twenty-nine remaining members of the Senate.
Two of the plaintiffs previously unsuccessfully challenged the 1992 version of said Senate Rule in the Franklin Circuit Court, but upon appeal transferred to this Court, the matter was held to have become moot by reason of the adjournment sine die of the 1992 Regular Session of the General Assembly. Accordingly, the action was dismissed without prejudice to a future decision on the merits. Philpot v. Patton, Ky., 837 S.W.2d 491 (1992).
The trial court has again ruled by Judgment entered on February 18, 1994, that Senate Rule 48 as adopted on January 4, 1994, “complies with the Senate’s power under Section 39 of the Kentucky Constitution to ‘determine the rules of its proceedings’ and does not violate the minimum constitutional mandates” of Section 46 of the Kentucky Constitution. We granted transfer of the appeal directly to this Court and now affirm.
*552Section 46 of the Kentucky Constitution provides as follows:
No bill shall be considered for final passage unless the same has been reported by a Committee and printed for the use of the members.... But whenever a Committee refuses or fails to report a bill submitted to it in a reasonable time, the same may be called up by any member, and be considered in the same manner it would have been considered if it had been reported.
In implementation of this constitutional right of every Kentucky legislator to “call up” a bill from a standing committee, the Kentucky Senate once again this year, as it has for over one hundred years, adopted its procedural rule, providing:
Rule 48. Failure to Report. Whenever a committee fails or refuses to report a bill submitted to it, any member may, upon filing with the Clerk a written petition to determine whether the committee has held the bill for an unreasonable time, call the petition for consideration on the next succeeding legislative day after its filing. If a majority of the members elected to the Senate concur that the bill has been held an unreasonable time by voting to approve the petition, the bill shall be considered as though it had been regularly reported and shall be given its first reading and thereafter treated as any other bill which had been reported from committee.
Had the Senate simply failed to adopt a rule implementing the Constitutional mandate whereby “any member” could set in motion a procedure guaranteed to address a committee’s failure or refusal to report a bill, this Court could then take note of such default. However, once the Senate adopted a procedure such as Rule 48 provides, this Court has no authority to edit or rewrite it on the grounds that it could be improved upon.
The appellants complain that Rule 48 is flawed and contradicts Section 46 of the Constitution for the reason that the rule leaves to a majority vote of the entire Senate the resolution of the question as to whether a committee has failed to report a bill “in a reasonable time.” The appellants insist that the framers of Section 46 of the Constitution intended, rather, that any member of the body could decide that a bill has been held “an unreasonable time” and consequently force a vote on the merits of the bill by the entire body. The appellants are mistaken in their reading of the Constitutional Debates. A thorough reading of such debates concerning Section 46 reveals that the delegates were primarily concerned at the Constitutional Convention of 1890-91 with the power of Committees and their Chairmen to “bottle up” or kill legislation which the majority of the members of the Assembly wanted to consider, rather than just what some individual member might want reported. For example, the following remarks of Delegate Bullitt were offered in support of Section 46:
I offer now nothing more than the amendment ... for the purpose of preventing burial of measures sought to be brought before the House expressing the will of the people.
⅜ sfc ⅜ ⅜ * ⅜
Now, where is your power to force the Committee to report? Suppose the Committees say we are divided; some believe we ought to report favorably, and some adversely, and say we want further time to consider this question, where is your power to force them to report? In a ease of that sort, where the matter is locked up, although vital to the interests of the people, there ought to be some method by which the Legislature can call it from that Committee and act upon it. If language means anything, there is no sort of question about this. (Emphasis added.)
Const. Debates, Vol. 3, p. 3874. Section 46, as adopted by the Constitutional Convention, required the Senate to adopt a method by which the legislature could call a measure from a committee and consider it. This is precisely what present Senate Rule 48 accomplishes, by permitting an individual member to call a bill from committee and giving to the full body the opportunity to consider whether or not the committee has held the bill for an unreasonable time.
As Delegate Bullitt said later in continued discussion on Section 46 concerning the need to restrict the power of the committees:
*553This Convention has taken away from the Legislature the power to consider bills, unless they are reported by a Committee. That transfers from the Legislature to a Committee a power which ought not to be final. Now if a Committee refuses or fails to report a bill, this is intended to give to the Legislature the same power it has under the present Constitution to consider a measure, and any member of the Legislature ought to have it in his power to call up a bill and call the attention of the Legislature to the dereliction of the Committee. ...
Const. Debates, Vol. 4, pp. 5685-86.
The Constitution requires nothing more than that “any member,” including the appellants, have the opportunity to call forth their legislation from Committee and have a determination made as to whether the Committee has held the bills an unreasonable amount of time.
The appellants, in insisting that Section 46 guarantees the right to each individual member to call up a bill from a committee, apparently would leave it to each such member to determine when a committee has failed to report a bill in a “reasonable time.” In connection therewith, at least by implication, this Court is asked to determine guidelines as to reasonableness and to require the Senate to set out such guidelines in its rules, “within definite time frames.”
We are of the opinion, however, that the determination of what is a “reasonable time” in this context, is a matter for the legislature to determine, under Section 89 of the Kentucky Constitution. For us to presume to define a “reasonable time” would result in the judiciary usurping the power of the Senate to determine for itself through its own rules when a committee has failed to report a bill within a reasonable time.
In Baker v. Carr, 369 U.S. 186, 210, 82 S.Ct. 691, 760, 7 L.Ed.2d 668 (1962), the United States Supreme Court presented judicial standards for determining whether an issue is an appropriate subject for resolution by the courts or whether it is a “political question” which the judiciary ought not adjudicate. The Court stated at 369 U.S. at 217, 82 S.Ct. at 710 in Baker:
Prominent on the surface of any case held to involve a political question is found
[1] a textually demonstrable constitutional commitment of the issue to a coordinate political department; or
[2] a lack of judicially discoverable and manageable standard for resolving it; or
[3] the impossibility of deciding without an initial policy determination of a kind clearly for nonjudicial discretion; or
[4] the impossibility of a court’s undertaking independent resolution without expressing lack of respect due coordinate branches of government; or
[5] an unusual need for unquestioning adherence to a political decision already made; or
[6] the potentiality of embarrassment from multifarious pronouncements by various departments on one question.
In Coleman v. Miller, 307 U.S. 433, 59 S.Ct. 972, 83 L.Ed. 1385 (1939), the Supreme Court was faced with the question of the validity of a vote of the Kansas legislature on a proposed amendment to the United States Constitution. One of the issues addressed by the Court was whether the Congress or the courts should determine the definition of a “reasonable time” within which ratification would be timely even when Congress failed to specify a time limit for ratification. Those who challenged the efficacy of the ratification of the amendment by the Kansas legislature argued that because Congress had not established a time limit on the ratification it was up to the courts to define a reasonable time.
The U.S. Supreme Court disagreed, holding that the determination of a “reasonable time” was an appropriate task for the legislative branch, in this case the Congress, but not one for the courts. The Supreme Court held in its opinion:
In short, the question of a reasonable time in many cases would involve, as in this case it does involve, an appraisal of a great variety of relevant conditions, political, social and economic, which can hardly be said to be within the appropriate range of evi*554dence receivable in a court of justice and as to which it would be an extravagant extension of judicial authority to assert judicial notice as the basis of deciding a controversy with respect to the validity of an amendment actually ratified. On the other hand, these conditions are appropriate for the consideration of the political departments of the Government. The questions they involve are essentially political and not justiciable. They can be decided by the Congress with the full knowledge and appreciation ascribed to the national legislature of the political, social and economic conditions which have prevailed during the period since the submission of the amendment.
Id. at 453-54, 59 S.Ct. at 982.
Just as the United States Supreme Court held that it was appropriate for the Congress to determine what constituted a “reasonable time” within which an amendment to the Constitution had to be ratified, this Court is of the opinion that it is most appropriate for the Kentucky State Senate to determine what constitutes a “reasonable time” for a committee to retain proposed legislation. Such a determination is a political question, which traditionally courts have declined to address in the exercise of proper restraint, and have left to the appropriate branch of government. The Kentucky Senate has the “full knowledge and appreciation ascribed to the ... legislature of the political, social and economic conditions which have prevailed” since the legislation was introduced, and thus, the Senate is best able to determine when a committee has held a bill an unreasonable period of time.
In view of all of the above, we affirm the judgment of the Franklin Circuit Court.
STEPHENS, C.J., and LEIBSON, REYNOLDS and STUMBO, JJ., concur.
WINTERSHEIMER, J., dissents by separate opinion in which LAMBERT, J., concurs.